Citation Nr: 0633050	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for idiopathic primary 
hypersomnia (claimed as a sleep disorder), to include as due 
to Agent Orange exposure.

3.  Entitlement to service connection for allergic rhinitis 
(claimed as a sinus condition), to include as due to Agent 
Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1966 to 
January 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas. 

In September 2005, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

During the Board hearing, the veteran raised a claim of 
entitlement to service connection for nervous pressure.  As 
the RO has not yet adjudicated this matter, it is not 
properly before the Board.  Additionally in a letter attached 
to the veteran's December 2004 substantive appeal, he raised 
a new theory of entitlement for service connection for a 
sinus condition as due to asbestos exposure.  The RO has not 
considered this additional theory, and must do so prior to 
any further adjudication.  Accordingly, both of these issues 
are referred to the RO for appropriate action.

The Board's decision on the veteran's claims for service 
connection for idiopathic primary hypersomnia (claimed as a 
sleep disorder) and for allergic rhinitis (claimed as a sinus 
condition), both to include as due to Agent Orange exposure, 
are set forth below.  The veteran's claim for service 
connection for hearing loss, to include as due to Agent 
Orange, is addressed in the remand following the decision; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  As the veteran served in Vietnam during the Vietnam era, 
his exposure to Agent Orange is presumed.
 
2.  The veteran has been diagnosed as having idiopathic 
primary hypersomnia and allergic rhinitis, neither of which 
is among the disabilities recognized by VA as presumptively 
related to Agent Orange exposure.

3.  Idiopathic primary hypersomnia and allergic rhinitis were 
diagnosed many years after discharge from service

4.  No competent clinical evidence establishes that the 
veteran's idiopathic primary hypersomnia and allergic 
rhinitis are related to herbicide (Agent Orange) exposure in 
service, or are otherwise the result of disease or injury in 
service.


CONCLUSION OF LAW

1.  The criteria for service connection for idiopathic 
primary hypersomnia (claimed as a sleep disorder), to include 
as due to Agent Orange exposure, have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for allergic rhinitis 
(claimed as a sinus condition), to include as due to Agent 
Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on each of the veteran's 
claims for service connection has been accomplished.

In a July 2003 pre-rating notice letter and a February 2005 
post-rating notice letter, the RO advised the veteran of VA's 
responsibilities to notify and assist the veteran in his 
claim, and what was required to prove a claim for service 
connection.  In these letters the RO explained the 
information and/or evidence required from him, including 
medical evidence showing a current disability, as well as 
evidence that establishes a relationship between the current 
disability and service.  After each, he was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support each of his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the July 2003 and February 2005 
notice letters, satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO 
identified recently-acquired evidence that had been added to 
the record and requested that the veteran identify and 
provide the necessary releases for any medical providers from 
whom he wanted the RO to obtain evidence for consideration.  
In the July 2003 letter, the veteran was requested to send in 
any medical reports that he had and the February 2005 letter 
requested that the veteran send the RO any evidence in his 
possession that pertained to his claims. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the February 2004 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claims 
were fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir.  
2006).  As indicated above, the veteran has been notified of 
what is needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support of the claim.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2006). 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (appellant 
status, existence of a disability, connection between the 
appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the veteran's status is not at issue.  
Moreover, as the Board's decision herein denies the veteran's 
claims for service connection for a idiopathic primary 
hypersomnia (claimed as a sleep disorder) and for allergic 
rhinitis (claimed as a sinus condition), both to include as 
due to Agent Orange exposure, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim; as a result of 
these efforts, service medical records have been associated 
with the record.  In addition, the veteran was afforded VA 
examinations in September 2003; reports of those examinations 
have been associated with the claims file.  The transcript 
from the veteran's September 2005 hearing before the 
undersigned is also associated with the claims file.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent records, 
in addition to those noted above, that need to be obtained.  
The record also presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with the claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims for service connection for 
idiopathic primary hypersomnia (claimed as a sleep disorder) 
and for allergic rhinitis (claimed as a sinus condition), 
both to include as due to Agent Orange exposure, on appeal.
II.  Analysis

The veteran contends that his claimed sleep disorder and 
sinus condition each had its initial onset while he was in 
service or is the result of Agent Orange exposure in service.  

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The Board notes that there is a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam War.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, a 
presumption of service connection arises for a Vietnam 
veteran (presumed exposed to Agent Orange) who develops one 
of the conditions listed below.

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

The Board notes that the veteran's service records reflect 
his service in the Republic of Vietnam.  Thus, the veteran is 
presumed to have been exposed to herbicides.  See 38 C.F.R. § 
3.307(a)(6)(iii).  

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 
3.303.  Hence,  the Board will also consider the veteran's 
claims on a direct service connection basis.

Considering the evidence in light of the authority noted 
above, the Board finds that the record presents no basis for 
a grant of service connection for idiopathic primary 
hypersomnia (claimed as a sleep disorder) or for allergic 
rhinitis (claimed as a sinus condition).

Initially, the Board notes that the veteran's service medical 
records include neither complaints, nor manifestations, nor 
findings of any sleep disorder, allergy or sinus condition.  
The first post-service medical evidence of either of the 
claimed disabilities was first noted in September 2003 VA 
examination reports when the veteran was diagnosed with 
idiopathic primary hypersomnia and allergic rhinitis; 
however, no opinion as to etiology of either condition was 
provided.  The Board also points out that during the 
September 2005 Board hearing, the veteran indicated that 
since service he sought no medical treatment for either of 
these claimed disabilities.  

As indicated above, the veteran served in Vietnam during the 
Vietnam Era; hence, he is presumed to have been exposed to 
herbicides agents during such service. However, neither 
idiopathic primary hypersomnia nor allergic rhinitis is among 
the diseases, listed under 38 C.F.R. § 3.309(e), for which 
service connection, on a presumptive basis, due to herbicide 
exposure, is available.

The record also presents no basis for a grant of service 
connection for either idiopathic primary hypersomnia or for 
allergic rhinitis on a direct basis.  As noted above, the 
first objective medical evidence that the veteran suffered 
from either of these conditions was in 2003, about 25 years 
after any exposure to herbicide agents. 
The Board points out the lapse of time between service and 
the diagnosis of a disability is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).  Significantly, no medical 
professional has provided competent medical evidence linking 
either idiopathic primary hypersomnia or allergic rhinitis to 
any aspect of his active service, to include his presumed 
exposure to herbicides in service, and the veteran has not 
alluded to the existence of any such opinion. 

Based on a review of the evidence of record, the Board finds 
that only the veteran's own lay testimony and statements on 
appeal support his claims for service connection.  The Board 
has considered the assertions advanced by the veteran in 
connection with each claim decided herein.  However, as a 
layperson without the appropriate medical training and 
expertise, he simply is not competent to render a probative 
opinion on a medical matter - such as whether there is a 
medical relationship between the veteran's current idiopathic 
primary hypersomnia and allergic rhinitis and his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).

Hence, the claims for service connection for idiopathic 
primary hypersomnia (claimed as a sleep disorder) and 
allergic rhinitis (claimed as a sinus condition), including 
as due to Agent Orange exposure, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine. However, as the 
competent evidence simply does not support either of the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for idiopathic primary hypersomnia 
(claimed as a sleep disorder), to include as due to Agent 
Orange exposure, is denied.

Service connection for allergic rhinitis (claimed as a sinus 
condition), to include as due to Agent Orange exposure, is 
denied.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim for service connection for hearing 
loss, to include as due to Agent Orange exposure, is 
warranted.

In November 1965, the veteran underwent a service pre-
induction examination.  Although he did not indicate that he 
had any medical history of hearing loss, audiometry testing 
revealed bilateral elevated readings at 4000 hertz.  He was 
noted to have pure tone thresholds of 15 decibels in the left 
ear and 55 decibels in the right ear.  A March 1966 audiogram 
showed similar findings.  His separation examination did not 
provide audiometry testing results.
 
Based on the facts of this case, there is a question as to 
whether the findings on the pre-induction examination 
represented a hearing loss disability, and if so whether such 
hearing loss disability underwent an increase in severity 
which was beyond the natural progression.  As the Board is 
not competent to address these questions, the veteran should 
be scheduled for a VA examination to include an opinion.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO should also ensure that its 
notice to the appellant meets the requirements of the Court's 
recent decision in Dingess/Hartman, cited to above. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim for hearing loss, that is 
not currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the decision in 
Dingess/Hartman. 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.   If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 

3.  After all records and/or responses 
received, the RO should schedule the 
veteran for a VA audio examination.  
Based on examination findings, 
consideration of the veteran's claims 
file, and the veteran's assertions, the 
physician should give a  medical opinion, 
with full rationale, as to 1) whether the 
veteran currently has a hearing loss 
disability for VA purposes; 2) whether 
the evidence shows that the veteran's 
audiometry findings on his November 1965 
preinduction examination and the March 
1966 audiogram represented a hearing loss 
disability, and if so, whether it is as 
likely as not that such hearing loss 
underwent an increase in severity which 
was beyond the natural progression of the 
disease, due to service, including noise 
exposure in service.  If the November 
1965 service preinduction examination and 
the March 1966 audiogram did not indicate 
hearing loss, the examiner should give an 
opinion as to whether it is as likely as 
not that any current hearing loss was 
incurred in service.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for hearing loss, in 
light of all pertinent evidence and legal 
authority.

6.   If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental SOC 
that includes citation to and discussion 
of all additional evidence and legal 
authority considered, as well as clear 
reasons and bases for the RO's 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate  
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


